DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU et al. (US 20190239966 A1).
Regarding claim 1, XU et al. discloses an adapter (255) for detachably connecting a surgical instrument to a robot arm (20/50/60) of a robotic surgical system ([0050], figs. 1-3), the adapter comprising: 
a base (225) including a first surface (figs. 9-11) to be attached to an attachment portion of the robot arm, a second surface (opposite side at 227/228, fig. 10) different from the first surface, and recesses (recess in 240, and/or recess 244 in 243, fig. 9) formed in the first surface; 
an engagement member (236/237) disposed in the base and movable between an advanced position (connectors 233/234 compress together and crescent shaped projections 236/237 moved away from the hole, [0060]) where the engagement member is advanced into the recesses and a retracted position where the engagement member is retracted from the recesses (233/234 engage rod 205 in recess 238, fig. 9); a biasing member (235, figs. 10-12) which biases the engagement member in a direction from the retracted position to the advanced position; and 
an operating member (247/242) to be operated to move the engagement member to the retracted position against a biasing force of the biasing member ([0060], figs. 1-14).
XU et al. states: “sliders 233, 234 are subjected to lateral pressure, the elastic ring 235 is deformed, so that the sliders 233, 234 are respectively moved in the direction of the respective forces acting thereon. At this time, the two crescent-shaped projections 236, 237 move away from each other, the centers of the two crescent-shaped projections 236, 237 tend to coincide, and the formed hole is enlarged” [0060].
Regarding claim 14, XU et al. discloses a surgical instrument set comprising: an adapter (255) to be attached to a robot arm (20/50/60) of a robotic surgical system ([0050], figs. 1-3); and a surgical instrument (10/30/40) to be attached to the adapter [0068], the adapter including a base (225) including a first surface (figs. 9-11) to be attached to an attachment portion of the robot arm, a second surface (opposite side at 227/228, fig. 10) different from the first surface, and recesses (recess in 240, fig. 9) formed in the first surface, 
an engagement member (236/237) disposed in the base and movable between an advanced position where the engagement member is advanced into the recesses (connectors 233/234 compress together and crescent shaped projections 236/237 moved away from the hole, [0060]) and a retracted position where the engagement member is retracted from the recesses (233/234 engage rod 205 in recess 238, fig. 9), 
a biasing member (235, figs. 10-12) which biases the engagement member in a direction from the retracted position to the advanced position, and 
an operating member (247/242) to be operated to move the engagement member to the retracted position against a biasing force of the biasing member ([0060], figs. 1-14), and the surgical instrument including an attachment surface to be attached to the second surface of the adapter (Figs. 1-3, 14, 21).
Regarding claim 18, XU et al. discloses a method for detachably connecting a surgical instrument  (10/30/40) to a robot arm (20/50/60) of a robotic surgical system ([0050], figs. 1-3) via an adapter (255), the adapter comprising: a base (255) including a first surface (figs. 9-11) to be attached to an attachment portion of the robot arm, a second surface (opposite side at 227/228, fig. 10) to which an attachment surface of the surgical instrument is attached [0065], and recesses  (recess in 240, fig. 9) formed in the first surface; 
an engagement member (236/237) movable between an advanced position where the engagement member is advanced into the recesses (connectors 233/234 compress together and crescent shaped projections 236/237 moved away from the hole, [0060]) and a retracted position where the engagement member is retracted from the recesses (233/234 engage rod 205 in recess 238, fig. 9); 
a biasing member (235, figs. 10-12) which biases the engagement member in a direction from the retracted position to the advanced position; and 
an operating member (247/242) to be operated to move the engagement member to the retracted position against a biasing force of the biasing member ([0060], figs. 1-14), the method comprising: moving the engagement member to the retracted position with the operating member; attaching the first surface of the adapter in which the engagement member has been moved to the retracted position, to the attachment portion of the robot arm; moving the engagement member to the advanced position by the biasing member; and attaching the attachment surface of the surgical instrument to the second surface of the adapter  ([0060-0065], figs. 1-14 and 21).
Regarding claims 2-3, 15, and 19, XU et al. discloses drive power transmission members (209/243/240) rotatably provided in the base, wherein each of the drive power transmission members is configured to transmit rotation of each of driving members (218/219210), which are provided to the attachment portion of the robot arm, to driven sections provided to the surgical instrument wherein movements of the engagement member by the operating member are restricted in a state in which the first surface is attached to the attachment portion of the robot arm and the surgical instrument is attached to the second surface wherein the adapter includes drive power transmission members rotatably provided in the base, the surgical instrument includes driven sections, and each of the drive power transmission members is configured to transmit rotation of each of driving members, which are provided to the attachment portion of the robot arm, to the driven sections of the surgical instrument in a state where the attachment surface of the surgical instrument is attached to the second surface of the adapter ([0057-0063], figs. 7-10).
Regarding claims 4, XU et al. discloses the attachment portion of the robot arm is provided with engagement projecting portions (229) which correspond to the recesses (recess in 240, fig. 9), and the engagement member is engageable with a groove formed in each of the engagement projecting portions (fig. 12).
Regarding claims 5, XU et al. discloses the engagement member (236/237) includes engagement portions (234/235, figs. 9-12) which engage with the engagement projecting portions (229), the engagement portions being integrally formed with each other (see fig. 12.  Also, “engagement portions which engage with the engagement projecting portions” is a little confusing since a “portion” engaging a “portion” is any part/portion that “engages” the other part/portion).
Regarding claims 6, XU et al. discloses the operating member (247/242) is configured to move the engagement portions in an integrated manner ([0060-0062], figs. 9-12).
Regarding claims 7, XU et al. discloses each of the drive power transmission members (209/243/240) is provided rotatable about a rotational axis perpendicular to the first surface and the second surface ([0057-0063], figs. 7-10), and includes a first member and a second member movable with respect to the first member with a second biasing member (257) between the first member and the second member ([0064], figs. 14-15).
Regarding claims 8, XU et al. discloses the number of the recesses is four or more (244, fig. 9).
Regarding claims 9, XU et al. discloses the engagement member is configured such that each of the engagement portions has a thickness which gradually decreases toward a distal end of the engagement portion (fig. 12 shows tabs/tapers that form thinner portions).
Regarding claims 10-11, XU et al. discloses the engagement member is at least partially deformable such that each of the engagement portions is displaceable in a direction from the advanced position toward the retracted wherein the engagement member includes a deformable portion having at least one of a bended portion and a narrow width portion of the engagement member (engagement member deforms positions of 236/237 moved away from the hole, [0060]).
Regarding claims 12, XU et al. discloses the adapter is moved in a direction perpendicular to the first surface and the second surface to be attached to the attachment portion of the robot arm (connectors 233/234 compress together and crescent shaped projections 236/237 moved away from the hole, [0060]).
Regarding claims 13, XU et al. discloses the adapter is attached to the attachment portion of the robot arm with a drape interposed between the adapter and the attachment portion of the robot arm (sterile barrier 224 attached to 224,[0060]).
Regarding claims 16-17 and 20, XU et al. discloses the adapter includes a guide rail (229) on the second surface, and the surgical instrument includes a guide groove (238/241) in the attachment surface, the guide groove receiving the guide rail and wherein the attachment portion of the robot arm is provided with engagement projecting portions which correspond to the recesses, and the engagement member is engageable with a groove formed in each of the engagement projecting portions ([0060-0063], figs. 9-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731